UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4889
EDWARD LEE LEWIS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                            (CR-02-42)

                      Submitted: August 29, 2003

                      Decided: September 16, 2003

  Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Tracy Weese, Shepherdstown, West Virginia, for Appellant. Kasey
Warner, United States Attorney, L. Anna Crawford, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LEWIS
                              OPINION

PER CURIAM:

   Edward Lee Lewis was convicted of four counts of mailing threat-
ening communications, 18 U.S.C. § 876 (2000), one count of mailing
a threatening communication to the President, 18 U.S.C. § 871
(2000), and one count of possession of a firearm by a convicted felon,
18 U.S.C. § 922(g)(1) (2000). He was sentenced to 192 months in
prison. We affirm.

                                    I

   In January 2002, four letters were mailed to various individuals in
the Charleston, West Virginia, area. The addressees included a state
circuit judge, the governor, and a federal district judge. A fifth letter
was mailed to President Bush. The envelopes contained a white, pow-
dery substance, cigarette butts, and a threatening letter. The return
address area on the envelope contained the name "Gloria Fields."

   Officers who interviewed Ms. Fields learned that she had sent
Edward Lee Lewis some letters as she was ending a brief relationship
with him. It appeared that the person who had sent the letters contain-
ing the powder had cut words from one or more letters that Fields had
sent Lewis and photocopied them onto blank stationery of the type on
which Fields’ letters to Lewis were written.

   Postal inspectors obtained an arrest warrant for Lewis. They exe-
cuted the warrant and arrested him. Following the arrest, a postal
inspector looked through the windows of Lewis’ pickup truck, which
was parked in the driveway of the residence where he was arrested.
The postal inspector saw cigarette butts, a copy of the threatening let-
ter that had been mailed, blue pages (government listings) from a tele-
phone book, and a typewriter.

   A search warrant for the truck was issued and executed. Officers
retrieved from the truck two typewriters, an original letter that Fields
had sent Lewis, with words cut out of it, matching stationery with the
words, "If I were you I’d change my attitude" pasted on it, copies of
                        UNITED STATES v. LEWIS                         3
that letter, a twelve-gauge shotgun, ammunition, and other incriminat-
ing evidence.

   Prior to trial, Lewis moved to suppress the evidence seized from
the truck. The district court denied the motion. A jury convicted him
on all six counts, and he was sentenced as an armed career criminal
to 192 months in prison.

                                   II

   Lewis first claims that the district court erred in denying his motion
to suppress. We review the district court’s factual findings on this
issue for clear error and its legal determinations de novo. See Ornelas
v. United States, 517 U.S. 690, 699 (1996); United States v. Rusher,
966 F.2d 868, 873 (4th Cir. 1992). If a suppression motion was
denied, we construe the evidence in the light most favorable to the
prevailing party. United States v. Seidman, 156 F.3d 542, 547 (4th
Cir. 1998).

   Here, we conclude that the postal inspector’s observation of
incriminating items through the windows of Lewis’ truck did not con-
stitute a "search" protected by the Fourth Amendment. "[A] ‘search’
occurs when an expectation of privacy that society is prepared to con-
sider reasonable is infringed." United States v. Breza, 308 F.3d 430,
433 (4th Cir. 2002). The central question is whether the defendant
"‘manifested a subjective expectation of privacy in the object of the
challenged search’ and whether ‘society [is] willing to recognize that
expectation as reasonable.’" United States v. Taylor, 90 F.3d 903, 908
(4th Cir. 1996) (quoting California v. Ciraolo, 476 U.S. 207, 211
(1986)). In Taylor, we observed:

    [W]hat a person knowingly exposes to the public . . . is not
    a subject of Fourth Amendment protection. . . . Thus, a law
    enforcement officer’s observations from a public vantage
    point where he has a right to be and from which the activi-
    ties or objects he observes are clearly visible do not consti-
    tute a search within the meaning of the Fourth Amendment.

Taylor, 90 F.3d at 908 (internal citations and quotation marks omit-
ted).
4                       UNITED STATES v. LEWIS
   Here, Lewis’ truck was parked feet from a public road, and anyone
who walked into the driveway could have observed the contents of
the truck. There had been no attempt to conceal the truck or its con-
tents. The postal inspectors had a right to be on the property. We con-
clude that the observation of unobscured items through the window
of Lewis’ pickup truck did not constitute a search under the Fourth
Amendment. Thus, the district court properly denied the suppression
motion.

                                  III

   Lewis contends that he was erroneously sentenced as an armed
career criminal. See 18 U.S.C. § 924(e) (2000). He concedes that he
pleaded guilty in 1999 to three counts of daytime burglary. The
offenses occurred on different days and involved different residences
and victims. Thus, we reject his claim that the three convictions
should have been treated as a single offense. See United States v.
Hobbs, 136 F.3d 384, 387-89 (4th Cir. 1998). Furthermore, the defini-
tion of daytime burglary in West Virginia, see W. Va. Code Ann.
§ 61-3-11(a)-(b) (Michie 2000), satisfies the generic definition of bur-
glary because it has as elements the unlawful or unprivileged entry
into a building with the intent to commit a crime. As such, the burgla-
ries qualify as violent felonies for armed career criminal status. See
Taylor v. United States, 495 U.S. 575, 599-602 (1990). Because
Lewis had three previous convictions for violent felonies, we find that
he was properly sentenced under § 924(e).

                                  IV

   We therefore affirm. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                           AFFIRMED